Title: To Thomas Jefferson from Albert Gallatin, 28 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before 28 Oct. 1808]
                  
                  This is sent only to shew additional reasons for stationing Gun boats in that district.
                  I will send the papers to Massachts. in order that suit may be instituted for the penalty of the bond given under the coasting act.
                  
                     A. G.
                  
               